       Case 1:99-cr-05338-DAD Document 154 Filed 04/09/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                        No. 1:99-cr-05338-NONE
12                      Plaintiff,
13          v.                                        ORDER RELATING CASES
14   RENE LOPEZ-GALVAN,                               (Doc. No. 146)
15                      Defendant.
16
                                                      Old Case No. 1:21-mc-00027-SKO
     JPMORGAN CHASE BANK, N.A.,
17                                                    New Case No. 1:21-mc-00027-NONE-SKO
                        Garnishee.
18                                                    (Bank Garnishment)

19                                                    Old Case No. 1:21-mc-00028-SKO
     GOLDEN 1 CREDIT UNION,                           New Case No. 1:21-mc-00028-NONE-SKO
20
                        Garnishee.
21                                                    (Bank Garnishment)

22
     TESLA, INC.                                      Old Case No. 1:21-mc-00031-EPG
23                                                    New Case No. 1:21-mc-00031-NONE-SKO
                        Garnishee.
24
                                                      (Wage Garnishment)
25

26          The government filed a notice to relate the instant criminal case against defendant Rene

27   Lopez-Galvan with three restitution-related actions recently filed against him. (Doc. No. 146.)

28   The government argues that the cases are related because the three recently filed actions seek “to
                                                      1
       Case 1:99-cr-05338-DAD Document 154 Filed 04/09/21 Page 2 of 2


 1   enforce the unpaid restitution ordered against defendant . . . in the criminal case referenced

 2   above.” (Id. at 2.) In addition, the government contends that judicial resources will be saved if

 3   the cases are related and assigned to the same district judge and magistrate judge. (Id.)

 4          Pursuant to the Local Rules, the court concludes that the four cases captioned above are

 5   related because they involve the same parties and claim and relation will save judicial resources.

 6   See E.D. Cal. R. 123(a)(1), (3). Accordingly, the cases are assigned to “Unassigned DJ” and

 7   United States Magistrate Judge Sheila K. Oberto for all further proceedings.

 8
     IT IS SO ORDERED.
 9

10      Dated:     April 8, 2021
                                                           UNITED STATES DISTRICT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
